Order entered August 17, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00207-CV

                         JUDY D. BROWN, Appellant

                                       V.

  FRONTLINE ASSET STRATEGIES AND LVNV FUNDING, Appellees

               On Appeal from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-20-05565-E

                                    ORDER

      Before the Court is appellant’s August 13, 2021 motion for an extension of

time to file her amended brief. Appellant timely filed her amended brief on August

13, 2021. Accordingly, we DENY the motion as moot.

      Appellees’ brief on the merits is due September 13, 2021.

                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE